     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 1 of 32



 1   GUTRIDE SAFIER LLP
     Adam J. Gutride (State Bar No. 181446)
 2   Seth A. Safier (State Bar No. 197427)
     Marie A. McCrary (State Bar No. 262670)
 3   Anthony Patek (State Bar No. 228964)
     100 Pine Street, Suite 1250
 4   San Francisco, California 94111
     Telephone: (415) 639-9090
 5   Facsimile: (415) 449-6469
     adam@gutridesafier.com
 6   seth@gutridesafier.com
     marie@gutridesafier.com
 7   anthony@gutridesafier.com

 8   Matthew T. McCrary (admitted pro hac vice)
     265 Franklin St, Suite 1702
 9   Boston, MA 02110
     matt@gutridesafier.com
10
     MIGLIACCIO & RATHOD LLP
11   Nicholas Migliaccio, admitted pro hac vice
     Jason Rathod, admitted pro hac vice
12   Esfand Nafisi (State Bar No. 320119)
     388 Market Street, Suite 1300
13   San Francisco, CA 94111
     Telephone: (202) 470-3520
14   Facsimile: (202) 800-2730
     nmigliaccio@classlawdc.com
15   jrathod@classlawdc.com
     enafisi@classlawdc.com
16
     Attorneys for Plaintiffs and Interim Class Counsel
17
     (additional counsel on signature page)
18
19                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
20                            SAN FRANCISCO DIVISION
21                                                   CASE NO. 3:18-cv-02499-WHO
22   IN RE: JUUL LABS, INC.
     PRODUCTS LITIGATION                             PLAINTIFFS’ OPPOSITION TO
23                                                   DEFENDANT’S MOTION TO
                                                     COMPEL ARBITRATION
24
                                                     Hon. William H. Orrick
25
26                                                   Date: May 22, 2019
                                                     Time: 2:00 pm
27                                                   Ctrm: Courtroom 2; 17th Floor
28


       PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
      Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 2 of 32



 1                                                   TABLE OF CONTENTS
 2   I.       INTRODUCTION .............................................................................................................. 1

 3   II.      FACTUAL CIRCUMSTANCES SURROUNDING JUUL’S ARBITRATION
              CLAUSE ..............................................................................................................................2
 4
              A.         JUUL’s Product Labeling, Warranty, and In-The-Box Documentation ..................2
 5
              B.         JUUL’s E-Commerce Website Discloses its Terms on Only One Screen:
 6                       The User Portal........................................................................................................2

 7                       1.    JUUL’s User Portal .......................................................................................... 3

 8                       2. Once through the User Portal, users receive no notice of JUUL’s
                         Terms ....................................................................................................................... 3
 9
              C.         JUUL Terms of Service at the Time of Plaintiffs’ Alleged Assent. .........................4
10
              D.         Plaintiffs’ Use of the JUUL Website ........................................................................ 5
11
                         1.    Plaintiff Hasnat Ahmad ..................................................................................... 5
12
                         2. Plaintiff David Masessa .....................................................................................6
13
                         3.    Plaintiff Ron Minas ...........................................................................................6
14
                         4. Plaintiff Jack Roberts .........................................................................................6
15
                         5.    Plaintiff Michael Viscomi ..................................................................................6
16
     III.     ARGUMENT ...................................................................................................................... 7
17
              A.         The Arbitration Agreement is Not Binding on Plaintiffs Because They Did
18                       Not Receive Adequate Notice of the Terms or Assent to Them. ............................ 7

19            B.         The Hyperlink to JUUL’s Terms of Service on the User Portal Was
                         Intentionally Hidden and Did Not Display as a Hyperlink. ......................................9
20
              C.         JUUL does not present its hyperlinked Disclosure on its website
21                       Transaction Screens. .............................................................................................. 10

22                       1. JUUL Does Not Provide Users With Sufficient, Further Notice of its
                         Terms During or After Purchase............................................................................ 13
23
                         2. JUUL Does Not Provide Evidence that Plaintiff Ahmad Agreed to
24                       JUUL’s Terms and Conditions. ............................................................................. 15

25                       3. Plaintiffs Ahmad and Roberts, as Minors, Lacked Capacity to Enter
                         Into Any Agreements with JUUL and Any Such Agreements Have Been
26                       Properly Disaffirmed. ............................................................................................. 16

27                       4. JUUL’s Notice Disclosure Did Not Appear on the Screen of Plaintiff
                         Minas’ iPhone 5 When He Allegedly Assented to JUUL’s Terms. ....................... 18
28


           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 3 of 32



 1                   5. JUUL’s Website Does Not Put Users Seeking Warranty Service, Such
                     as Plaintiffs Minas and Viscomi, on Notice of its Terms. ....................................... 19
 2
                     6. Plaintiffs Roberts and Masessa, as Returning Users to JUUL.com,
 3                   Never Agreed to JUUL’s Terms and Conditions. ................................................ 20

 4         D.        Plaintiffs Ahmad and Roberts’ Claims Against JUUL Accrued Before They
                     Visited the JUUL Website or Allegedly Agreed to the Terms. ..............................22
 5
           E.        The Arbitration Agreement is Unenforceable Under Generally Applicable
 6                   Contract Defenses. ................................................................................................. 23

 7                   1. Any Agreements between JUUL and Plaintiffs Should Be Set Aside for
                     Fraud, Duress, and Undue Influence. .................................................................... 23
 8
                     2. A Public Injunctive Relief Waiver is Unenforceable........................................24
 9
     IV.   CONCLUSION ................................................................................................................. 25
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28


       PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
      Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 4 of 32



1                                                                 CASES

2    Alaska Packers Asso. v Domencio, 117 F. 99 r (9th Cir. 1902) ........................................................ 20
3    AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) ..................................................... 23
4
     Berg v. Traylor, 148 Cal.App.4th 809, 56 Cal.Rptr.3d 140 (2007) ......................................... 17, 18
5
     Blair v. Rent-A-Ctr., Inc., Case No. 17-cv-02335-WHA, 2017 U.S. Dist. LEXIS
6        163979, 2017 WL 4805577(N.D. Cal. Oct. 25, 2017) ............................................................ 25
7
     Brown v. Pierce, 74 U.S. 205, 207 (1868)..................................................................................... 24
8
     Burnand v. Irigoyen, 30 Cal.2d 861, 186 P.2d 417 (1947) ............................................................. 16
9

10   Cairo, Inc. v. Crossmedia Servs., Inc., 2005 WL 756610 (N.D. Cal. Apr. 1, 2005) ....................... 12

11   Celli v. Sports Car Club of America, Inc., 29 Cal. App. 3d 511 (1972)........................................... 18
12   Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126 (9th Cir. 2000) ................................... 7
13
     Comb v. Paypal, Inc., 218 F. Supp. 2d 1165 (N.D. Cal. 2002) ..................................................... 16
14
     Cullinane v. Uber Techs., Inc., 893 F.3d 53 (1st Cir. 2018) .......................................................... 10
15

16   Cunningham v. Fleetwood Homes of Georgia, Inc., 253 F.3d 611 (11th Cir. 2001).......................... 20

17   Dornaus v. Best Buy Co., Inc., No. 18-cv-04085-PJH, 2019 U.S.Dist.LEXIS 24522
        (N.D.Cal. Feb. 14, 2019) ...................................................................................................... 26
18

19   E.K.D. ex rel. Dawes v. Facebook, Inc., 885 F.Supp.2d 894 (S.D.Ill. 2012) .................................. 16

20   First Options of Chic., Inc. v. Kaplan, 514 U.S. 938 (1995)............................................................. 7
21
     Friedman v. Guthy-Renker, No. 2:14-cv-06009-ODW(AGRx), 2015 U.S. Dist.
22       LEXIS 24307 (C.D. Cal. Feb. 27, 2015) ............................................................................... 19

23   Fteja v. Facebook, 841 F. Supp. 2d 829 (2d Cir. 2012) ...........................................................10, 12
24
     Goldberg v. Superior Court, 23 Cal.App.4th 1378, 28 Cal.Rptr.2d 613 (1994) ............................. 17
25
     I.B. ex rel. Fife v. Facebook, Inc., 905 F. Supp. 2d 989 (N.D. Cal. 2012)...................................... 17
26
     In re Henson, 869 F.3d 1052 (9th Cir. 2017) ................................................................................. 7
27

28   In re Marriage of Baltins, 212 Cal.App.3d 66 (Cal. App. 1989) ................................................... 24

                                                                        1
                    PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                              3:18-CV-02249-WHO
      Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 5 of 32


     Johnson v. Int’l Bus. Machines Corp., 891 F. Supp. 522 (N.D. Cal. 1995).................................... 24
1

2
     Knutson v. Sirius XM Radio Inc., 771 F.3d 559 (9th Cir. 2014) ..................................................... 7

3    Le Baron v. Berryessa Cattle Co., 78 Cal.App. 536 (1926)............................................................ 18

4    Long v. Provide Commerce, Inc., 245 Cal. App. 4th 855 (2016) ..................................... 7, 10, 12, 22
5
     LWT, Inc. v. Childers, 19 F.3d 539 (10th Cir. 1994) .................................................................... 20
6
     McArdle v. AT&T Mobility LLC, Case No. 09-cv-01117-CW, 2017 U.S. Dist.
7      LEXIS 162751, 2017 WL 4354998 (N.D. Cal. Oct. 2, 2017) ................................................. 25
8
     McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017) .......................................................................... 25
9
     McKee v. Audible, Inc., No. CV 17-1941-GW, 2017 U.S. Dist. LEXIS 174278 (C.D.
10     Cal. July 17, 2017) ..................................................................................................... 10, 19, 21
11
     Meyer v. Uber Technologies, Inc., 868 F.3d 66 (2d Cir. 2017) ..................................................10, 12
12
     Mitchell v. U-Haul Co. of Cal., No. 16-cv-04674-JD, 2017 U.S. Dist. LEXIS 79064
13      (N.D. Cal. May 23, 2017) ................................................................................................. 7, 16
14
     Nguyen v. Barnes & Noble, Inc. 763 F.3d 1171, 1177 (9th Cir. 2014)...................................... passim
15
     Nicosia v. Amazon.com, Inc., 834 F.3d 220, 237 (2d Cir. 2016) ..............................................10, 14
16

17   Niemann v. Deverich, 98 Cal.App.2d 787, 793, 221 P.2d 178 (1950) ........................................... 17

18   Norcia v. Samsung Telecomms. Am., LLC, No. 14-cv-00582-JD, 2014 WL 4652332
        (N.D. Cal. Sep. 18, 2014), aff’d, Norcia v. Samsung Telecomms. Am., LLC, 845
19      F.3d 1279 (9th Cir. 2017) ..................................................................................................7, 13
20
     Odorizzi v. Bloomfield School Dist., 54 Cal.Rptr. 533 (Cal. App. 1966) ........................................ 24
21
     Par-Knight Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51 (3d Cir. 1980) .......................... 16, 19
22

23   Peleg v. Neiman Marcus Grp., Inc., 204 Cal. App. 4th 1425 (2012) ............................................. 23

24   Rehbock v. Reservoir Hill Gasoline Co. (App. 2 Dist. 1936) 14 Cal.App.2d 233, 57
        P.2d 1357 .............................................................................................................................. 24
25

26   Roberts v. AT&T Mobility LLC, Case No. 15-cv-03418-EMC, 2018 U.S. Dist.
        LEXIS 42235, 2018 WL 1317346 (N.D. Cal. Mar. 14, 2018) ................................................ 25
27
     Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425 (9th Cir. 2015) ........................................ 23
28

                                                                            2
                     PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                               3:18-CV-02249-WHO
      Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 6 of 32



1    Scollan v. Gov’t Employees Ins. Co., 222 Cal.App.2d 181 (1963) .................................................. 18
2
     Sgouros v. Transunion Corp., 816 F.3d at 1035 (7th Cir. 2015) .................................................... 12
3
     Specht v. Netscape Commc'ns Corp., 306 F.3d 17(2d Cir. 2002) .......................................... 7, 11, 13
4
     Spencer v. Collins, 156 Cal. 298, 303 (Cal.1909) .......................................................................... 18
5

6    Starke v. Squaretrade, 913 F.3d 279 (2d Cir. 2019) .............................................................. passim

7    State Farm Gen. Ins. Co. v. Watts Regulator Co., 17 Cal. App. 5th 1093, 1100 (2017) .................. 23
8
     Swift v. Zynga Game Network, Inc., 805 F. Supp. 2d 904 (N.D. Cal. 2011) ................................. 12
9
     Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th Cir.
10      1991) ..................................................................................................................................... 19
11
     Webb v. Saunders, 79 Cal.App.2d 863 (Cal. App. 1947).............................................................. 24
12
                                                                    STATUTES
13

14
     Cal. Fam. Code § 6500 .................................................................................................... 22

15   Cal. Fam. Code § 6701(c) ................................................................................................ 22

16   Cal. Fam. Code § 6710 ..................................................................................................... 23
17

18

19

20

21

22

23

24

25

26

27

28

                                                                              3
                     PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                               3:18-CV-02249-WHO
      Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 7 of 32



1    I.      INTRODUCTION
2            The arbitration clause JUUL asks this Court to enforce appears nowhere on the packaging,

3    labeling or other materials that come with JUUL products. It is also absent from JUUL’s warranty,

4    which is included in a pamphlet with each JUUL device and posted prominently on JUUL’s
     website. When users go to JUUL’s website to obtain warranty service (which is the only place
5
     warranty service can be obtained) or purchase JUUL’s highly addictive products, the screens on
6
     which users consummate these transactions are wholly silent as to arbitration. How, then, did
7
     Plaintiffs assent to be bound?
8
             JUUL asserts that Plaintiffs agreed to arbitrate when they visited a transitional page—the
9
     only page—on JUUL’s website that contained a disclosure with a hyperlink to JUUL’s Terms of
10
     Service. This browsewrap hyperlink, which JUUL altered to look like plain text, was written in the
11
     smallest font on the page, buried at the bottom of the page, and was not visible on smartphones.
12
     JUUL’s success in concealing its hyperlink terms spells out its failure to put users on notice of the
13
     contract it now seeks to enforce.
14            Under controlling Ninth Circuit authority, browsewrap agreements such as JUUL’s
15   Terms cannot be enforced unless: (i) the hyperlinked agreement is conspicuous and conspicuously
16   placed; and (ii) the text of the hyperlink notifies users that taking a specified action will
17   demonstrate assent to those terms. Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014).
18   JUUL’s disclosure of its Terms of Service failed to comply with these requirements and its Terms
19   are therefore unenforceable. First, the hyperlink to JUUL’s Terms of Service that appeared on

20   ’JUUL’s sign-in page (the User Portal) was inconspicuous by design. Second, the notice did not

21   appear on the page where Plaintiffs took the only specified action that could possibly indicate

22   assent (i.e., the registration page). Third, JUUL seeks to compel arbitration of Plaintiffs’ claims
     relating to their purchase of JUUL products but JUUL did not provide Plaintiffs with notice of its
23
     Terms at the time of sale.
24
             Even if JUUL provided new website registrants with the bare minimum notice required
25
     (which it did not), none of the Plaintiffs actually agreed to arbitrate their claims. First, JUUL does
26
     not provide any evidence that Ahmad registered an account on the JUUL website or agreed to the
27
     Terms. Second, Plaintiffs Ahmad and Roberts were minors on the dates JUUL[RP1] claims they
28
     agreed to the Terms and, as such, they lacked the capacity to form a legally binding agreement;
                                                     1
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
      Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 8 of 32



1    alternatively, they disaffirm any agreement with JUUL. Third, Plaintiffs Roberts and Masessa

2    registered accounts on the JUUL website prior to the effective date of the Terms. On the date
     JUUL alleges that Masessa and Roberts accepted the Terms, they merely logged in, and thus did
3
     not take the action (i.e., registering) that indicates assent. Fourth, Plaintiff Ron Minas did not see
4
     JUUL’s hyperlinked text at all because the text was either below the viewable screen of his iPhone
5
     or blocked by its digital keypad. Fifth, Plaintiffs Minas and Viscomi visited JUUL’s site solely to
6
     obtain warranty service, and thus had the reasonable expectation that any terms relevant to them
7
     would be within the scope of JUUL’’s warranty. Sixth, all of the Plaintiffs purchased JUUL
8
     products in stores before they allegedly agreed to JUUL’s website Terms subject to no notice at all,
9
     and JUUL’s website arbitration agreement does not apply retroactively to claims arising from these
10
     purchases.
11
            There was no contract formed between Plaintiffs and JUUL so the arbitration agreement
12   cannot be enforced against them. But even if there were an agreement, Plaintiffs’ state law contract
13   defenses invalidate it. First, Plaintiffs entered the agreement under undue influence and duress.
14   Second, to the extent the agreement includes a public injunctive relief waiver, that provision is
15   unenforceable. JUUL’s motion to compel arbitration should thus be denied in its entirety.
16
     II.    FACTUAL CIRCUMSTANCES SURROUNDING JUUL’S ARBITRATION
17          CLAUSE

18          A.       JUUL’s Product Labeling, Warranty, and In-The-Box Documentation
            JUUL sells devices and nicotine pods in stores and on its website. The labeling of JUUL’s
19
     device and pod packages makes no reference to arbitration or JUUL’s Terms. Though JUULpods
20
     do not include any in-the-box paperwork, each JUUL’ device comes with a warranty booklet. See
21
     Nafisi Decl. ¶, Ex. F. JUUL’s warranty booklet makes no reference to arbitration or JUUL’s
22
     Terms. Similarly, the warranty posted on JUUL’s website makes no reference to arbitration or
23
     JUUL’s Terms. Dkt. 98-6.
24
            B.       JUUL’s E-Commerce Website Discloses its Terms on Only One Screen: The
25                   User Portal
26          JUUL’s website is an e-commerce platform that promotes, sells, and provides warranty

27   service for JUUL devices and pods, which combine to form electronic nicotine delivery systems

28   (ENDS).

                                                       2
                  PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                            3:18-CV-02249-WHO
      Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 9 of 32



1           Visitors to JUUL’s site may browse JUUL’s products, fill a shopping cart, or troubleshoot

2    non-functional devices without encountering JUUL’s Terms. If JUUL’s troubleshooting guide
     indicates that warranty service is needed, a user is prompted to register the device and obtain
3
     warranty service, which requires users to pass through JUUL’s User Portal. Dkt. 98-4, 98-5.
4
     Similarly, when a user with items in her shopping cart clicked a checkout button on JUUL’s
5
     website, she was taken to JUUL’s User Portal—the one and only place on JUUL’s site where its
6
     Disclosure is presented. ’
7                   1.     JUUL’s User Portal
8            On the dates JUUL alleges Plaintiffs agreed to the Terms, there were two headings on
9    JUUL’s User Portal: Log In at the top of the page and New to JUUL? Sign Up around the middle
10   of the page. Dkt. 98-4, 98-5. Under the Log In heading were text fields where registered users could

11   enter their account information (i.e., email and password), a blue, underlined Forgot password?

12   hyperlink, and a large blue button labeled “LOG IN.” Under the New to JUUL? Sign Up heading

13   were fields for new users to enter an email and password, and a large blue button labeled Sign Up.

14   Clicking Sign Up did not consummate registration; it simply took new users to subsequent screens
     where they could enter the information needed to create an account with JUUL (the Registration
15
     Screen).
16
            Beneath the Sign Up button, in the smallest text on the page, (which was not visible on a
17
     smartphone), was the following message: [b]y registering with JUUL Labs, Inc., you agree to our
18
     Terms and Conditions and Privacy Policy. (the Disclosure) Id. On the dates Plaintiffs Ahmad,
19
     Masessa, Roberts and Viscomi allegedly agreed to JUUL’s Terms, none of the text in the
20
     Disclosure was in blue, underlined, bolded, or otherwise distinct from plain text. Dkt. 98-3.
21
     Moreover, nothing on the User Portal instructed Plaintiffs to read the Terms or click a hyperlink,
22
     and there was no checkbox Plaintiffs could tick to indicate that they were aware that binding
23
     hyperlinked contract terms were being presented. Dkt. 98-3 and 98-4.
24                 2.      Once through the User Portal, users receive no notice of
                           JUUL’s Terms
25
                            a)     JUUL’s Registration Screen
26
            After clicking the Sign Up button on the User Portal, a new user was next taken to a page
27
     requiring users to provide a name, address, date of birth, and submit to age verification by
28
     submitting the last four digits of a Social Security Number or a valid photo ID such as a driver’s
                                                      3
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 10 of 32



1    license. Nafisi Decl. Ex. C. pgs. 9-10. Without completing this process, a user could not proceed to

2    the JUUL online store to purchase products, access the My Account page, register a device
     purchased in-store, submit a warranty claim, or visit any other part of the site that was restricted to
3
     registered users. Nafisi Decl. ¶ 2. The Disclosure appeared nowhere on the Registration page. See,
4
     e.g., Nafisi Decl. Ex. C, p. 9-10.
5
                             b)      The Warranty Screens do not reference JUUL’s Terms
6
                                     or arbitration
7            There were several ways to file a warranty claim from JUUL’s homepage but all of them
8    require creating a user account—a requirement not disclosed in JUUL’s warranty. Only after
9    passing through a User Portal could a user start a five-step warranty process, requiring: (1)

10   completing the Register Product screen (assuming a user had not already registered the device); (2)

11   viewing a screen that confirmed the nature of the claim; (3) passing through the Start Warranty

12   Claim screen; (4) completing the Claim Warranty Screen; and (5) completing the Confirmation

13   Screen (the Warranty Screens). See, e.g., Nafisi Decl. Ex. C, 10-15 . JUUL provides no disclosure of
     its Terms on any of JUUL’s Warranty Screens. Id.
14

15                           c)      JUUL’s Purchasing Screens do not reference JUUL’s
                                     Terms or arbitration
16           After a user browsed JUUL’s site, added items for purchase to a cart, clicked checkout, and
17   passed through the User Portal (either by signing in or creating a new account and visiting the
18   registration page), JUUL’s website presented four purchase screens before an order could be
19   finalized: (1) shopping cart summary, (2) shipping address confirmation, (3) shipping options, and,
20   finally, (4) the purchase screen with a PLACE ORDER button (the Purchase Screens). See, e.g.,

21   Nafisi Decl. Ex. B, 3-6. JUUL did not present the Disclosure on any of the Purchase Screens.

22           C.      JUUL Terms of Service at the Time of Plaintiffs’ Alleged Assent.
23           If a user happened to click on the words Terms and Conditions in the Disclosure (even

24   though they did not appear as a hyperlink), the user would be taken to a document titled JUUL

25
     Labs Terms of Service. ECF 98-5. JUUL asserts that the Terms were effective June 29, 2017, and
     in effect through August 2018. ECF 98-2, ¶ 4. The arbitration clause, which appears in Section 16
26
     of the Terms of Service, provides the scope of arbitration, and does not purport to apply to
27

28

                                                       4
                  PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                            3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 11 of 32



1    disputes involving purchases of JUUL products that occurred: (i) prior to JUUL’s adoption of the

2    Terms of Service or (ii) offline at brick and mortar retail stores or online retailers other than JUUL:

3                    [W]e each agree to resolve any claim, dispute, or controversy
                     (excluding any claims for injunctive or other equitable relief as
4                    provided below) arising out of or in connection with or relating to
5                    these Terms, or the breach or alleged breach thereof (collectively,
                     Claims), by binding arbitration by JAMS, under the Optional
6                    Expedited Arbitration Procedures then in effect for JAMS, except
                     as provided herein…
7

8     Dkt. 98-5, pg. 11.

9            D.      Plaintiffs’ Use of the JUUL Website
             JUUL does not allege or offer any evidence that any of the Plaintiffs actually viewed the
10
     Terms. See ECF 98-2; Nor does JUUL contend that the Terms of Service were provided with
11
     Plaintiffs’ warranty replacements or purchases. Id. Each of the Plaintiffs alleges that he did not see
12
     or click on JUUL's Terms hyperlink and he did not see, let alone read, JUUL's Terms. Ahmad
13
     Decl. ¶¶ 5, 6; Masessa Decl. ¶¶ 5, 6; Minas Decl. ¶¶ 6, 8; Roberts Decl. ¶ ¶ 2, 5; Viscomi Decl. ¶
14
     5, 6.
15                   1.     Plaintiff Hasnat Ahmad
16                   Plaintiff Ahmad alleges that he began using JUUL in October 2017. Compl. App. A,
17   p. 3, ¶ 2. He further alleges that he was already addicted to nicotine when, at the age of 17, he

18   purchased a Basic Kit JUUL’s website on February 27, 2018. Ahmad Decl. ¶ 3; Compl. App. A, p.

19   4, ¶ 6. JUUL does not offer any evidence that Ahmad registered an account on JUUL’s website.

20   See ECF 98-2. Ahmad disaffirms any agreement he may have formed with JUUL while he was a
     minor. Ahmad Decl. ¶ 10.
21
                     2.     Plaintiff David Masessa
22
             JUUL alleges that Plaintiff Masessa registered an account on JUUL’s website on January
23
     22, 2015. ECF 98-2, ¶ 3. JUUL does not contend that it required Masessa to re-register for an
24
     account after the Terms of Service became effective (i.e., after June 29, 2017), that it notified
25
     Masessa of the Terms, or required Masessa to take any action to indicate his acceptance of the
26
     Terms. See ECF 98-2. Rather, JUUL alleges that Masessa agreed to the Terms by accessing his
27
     existing JUUL account on 3 dates in early 2018, at a time when Masessa was already addicted to
28
     the nicotine salts in JUUL products. The products Masessa purchased from JUUL’s website, like
                                                       5
                  PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                            3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 12 of 32



1    the products he purchased in-store, were unaccompanied by any reference to arbitration or

2    JUUL’s Terms.
                 3.        Plaintiff Ron Minas
3
            On August 4, 2018, Minas suffered from aggravated nicotine addiction from JUUL’s
4
     products when he visited JUUL’s website to obtain warranty service for a JUUL device he had
5
     purchased in a local gas station. Minas Decl. ¶ 6. JUUL alleges that Minas registered an account on
6    that date and, in so doing, agreed to JUUL’s Terms. ECF 98-2, ¶ 3. When Minas arrived at
7    JUUL’s User Portal, the Terms and Conditions hyperlink did not display on the screen of his
8    iPhone 5. Minas Decl. ¶ 5. Minas was able to enter his e-mail address and password and click Sign
9    Up without the hyperlink appearing on screen. Minas Decl. ¶ 5.
10                  4.     Plaintiff Jack Roberts

11          Plaintiff Roberts first used JUUL in November 2017 at age seventeen. Compl. App. A, p.

12   66, ¶ 345. On November 7, 2017, Roberts visited JUUL’s website to complete a survey because a
     card in a Starter Kit he purchased promised a $30 Visa Card for completing JUUL’s survey.
13
     Roberts Decl. ¶ 3. Though Roberts’ pleading stated that Roberts mailed in a registration card, this
14
     was incorrect. See Id. The card inside his Starter Kit was a coupon offer that prompted him to visit
15
     JUUL’s website.) JUUL contends that Plaintiff Roberts registered a JUUL account on November
16
     7, 2017 and agreed to JUUL’s Terms when he later accessed his account on March 25, 2018. ECF
17
     98-2, ¶ 3. On March 25, 2018, when Roberts allegedly accessed the JUUL account he created in
18
     2017, and, JUUL alleges, agreed to JUUL’s terms, he was 17 years old and addicted to the nicotine
19
     in JUUL’s products. Roberts Decl. ¶¶ 2, 5 Roberts disaffirms any agreement he may have formed
20
     with JUUL while he was a minor.
21               5.      Plaintiff Michael Viscomi

22          On March 7 ,2018, Plaintiff Viscomi visited JUUL’s website to obtain warranty service for a

23   JUUL device he had purchased in a local store. Viscomi Decl. ¶ 4. JUUL alleges that he also

24
     registered an account at that time. ECF 98-2, ¶ 3.
     III.   ARGUMENT
25
            A.      The Arbitration Agreement is Not Binding on Plaintiffs Because They Did Not
26                  Receive Adequate Notice of the Terms or Assent to Them.
27          [A]rbitration is a matter of contract and a party cannot be required to submit to arbitration
28   any dispute which he has not agreed to submit. In re Henson, 869 F.3d 1052, 1059 (9th Cir. 2017). In

                                                      6
                 PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                           3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 13 of 32



1    determining whether a party has agreed to arbitrate, federal courts apply ordinary state-law

2    principles that govern the formation of contracts. First Options of Chic., Inc. v. Kaplan, 514 U.S.
     938, 944 (1995). The Federal Arbitration Act (FAA) is not relevant to this threshold issue and
3
     there is no thumb on the scale in favor of finding an arbitration agreement to exist. Norcia v.
4
     Samsung Telecomms. Am., LLC, No. 14-cv-00582-JD, 2014 WL 4652332, at, *4 (N.D. Cal. 2014),
5
     aff’d, Norcia v. Samsung Telecomms. Am., LLC, 845 F.3d 1279 (9th Cir. 2017); see also Chiron Corp.
6
     v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). To form a valid contract under
7
     California law, the parties must demonstrate mutual manifestation of assent, which applies with
8
     equal force to arbitration provisions contained in contracts purportedly formed over the Internet.
9
     Long v. Provide Commerce, Inc., 245 Cal. App. 4th 855, 862, (2016) (citing Nguyen, 763 F.3d 1171,
10
     1177 (9th Cir. 2014)). JUUL, as the party seeking to compel arbitration, has the burden of proving
11
     the existence of an agreement to arbitrate by a preponderance of the evidence. Mitchell v. U-Haul
12   Co. of Cal., No. 16-cv-04674-JD, 2017 U.S. Dist. LEXIS 79064, at *1 (N.D. Cal. May 23, 2017)
13   (citing Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014)).
14          Assent to an electronic arbitration agreement can be demonstrated by showing either that:
15   (i) the consumer had actual knowledge of the arbitration provision when a transaction was
16   consummated, or (ii) a conspicuous notice that would have put a reasonably prudent user on
17   inquiry notice of the terms of the contract. Nguyen, 763 F.3d at 1177. See also Long, 245 Cal. App.

18   4th at 865, 306 F.3d 17, 35 (2d Cir. 2002)(applying California law). Here, it is undisputed that none

19   of the Plaintiffs had actual knowledge of JUUL’s arbitration provision (or more generally JUUL’s

20   Terms). See ECF 98-2 ¶ 3; Ahmad Decl. ¶ 6; Masessa Decl. ¶ 10; Minas Decl. ¶ 8; Roberts Decl. ¶

21
     9; Viscomi Decl. ¶ 6. Thus, Plaintiffs could not have assented to the arbitration provision unless
     JUUL’s Disclosure put them on constructive notice of the Terms. See id. On this point, California
22
     law is clear—an offeree, regardless of apparent manifestation of his consent, is not bound by
23
     inconspicuous contractual provisions of which he was unaware, contained in a document whose
24
     contractual nature is not obvious. Long, 245 Cal. App. 4th at 862. (internal citation and quotation
25
     omitted).
26
            The Ninth Circuit has explained that agreements formed on the Internet come primarily in
27
     two flavors: ‘clickwrap’ (or ‘click-through’) agreements, in which website users are required to
28
     click on an ‘I agree’ box after being presented with a list of terms and conditions of use, and
                                                       7
                 PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                           3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 14 of 32



1    ‘browsewrap’ agreements, where a website’s terms and conditions are generally posted on the

2    website via a hyperlink at the bottom of the screen. Nguyen, 763 F.3d at 1175-76. The defining
     feature of browsewrap agreements is that the user can continue to use the web site or its services
3
     without visiting the page hosting the browsewrap agreement or even knowing that such a webpage
4
     exists. Id. It is undisputed that JUUL’s Terms of Service falls into the browsewrap category. See
5
     ECF 98-2 at ¶ 3. Thus, its validity turns on whether (1) the conspicuousness and placement of the
6
     ‘Terms of [Service]’ hyperlink, (2) other notices given to users of the terms of use, and (3) the
7
     website’s general design would put a reasonably prudent user [on] inquiry notice of a browsewrap
8
     agreement. Id. at 1177.
9
            In Nguyen, the Court considered a hyperlink clearly labeled Terms of Use, which was
10
     presented in an underlined, green (color-contrasting) typeface on the bottom left-hand corner of
11
     every page on Barnes & Noble’s website, including the online checkout page. Id. at 1174. The
12   Ninth Circuit held that this was insufficient to provide constructive notice of the arbitration clause
13   in the terms because the website did not prompt users of the need to review or pay attention to the
14   terms and conditions. Id. at 1179. The Court found that Barnes & Noble’s disclosures were not
15   enough to overcome courts’ traditional reluctance to enforce browsewrap agreements against
16   individual consumers . . . . Id. at 1178. Absent sufficient notice of binding terms and conditions, the
17   court found no basis to apply the general rule that a failure to read a contract before agreeing to its

18   terms does not relieve a party of its obligations under the contract. Id. at 1179. The onus must be on

19   website owners to put users on notice of the terms to which they wish to bind consumers. Given

20   the breadth and the range of technological savvy of online purchasers, consumers cannot be

21
     expected to ferret out hyperlinks to terms and conditions to which they have no reason to suspect
     they will be bound. Id. (citing Gillman v. Chase Manhattan Bank, N.A., 73 N.Y.2d 1, 11, 534 N.E.2d
22
     824, 537 N.Y.S.2d 787 (1988).
23
            As explained below, Plaintiffs cannot be bound to the arbitration provision in the Terms of
24
     Service because they neither had notice of nor assented to them.
25
            B.      The Hyperlink to JUUL’s Terms of Service on the User Portal Was
26                  Intentionally Hidden and Did Not Display as a Hyperlink.
27          The inconspicuous presentation of JUUL’s Disclosure—and the hyperlink within it—

28   suggests an effort to deter users from examining the Terms. JUUL’s Disclosure is written in plain

                                                        8
                 PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                           3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 15 of 32



1    text in the smallest font on the User Portal and tucked away at the bottom of the page. Courts

2    routinely find that such disclosures provide insufficient notice of a website’s terms. See, e.g., McKee
     v Audible, Inc., No. CV 17-1941-GW, 2017 U.S. Dist. LEXIS 174278, at *24 (C.D. Cal. July 17,
3
     2017) (finding insufficient notice of arbitration clause where disclosure below operative button
4
     appeared in small, undifferentiated font); Nicosia v. Amazon.com, Inc., 834 F.3d 220, 237 (2d Cir.
5
     2016)) (refusing to enforce arbitration clause where message ‘By placing your order, you agree to
6
     [Defendant’s] . . . conditions of use’ is not bold, capitalized, or conspicuous in light of the whole
7
     webpage).
8
            Further, the Terms hyperlink that was on the User Portal when Plaintiffs Ahmad, Masessa,
9
     Roberts and Viscomi allegedly agreed to the Terms was modified to ensure it remained hidden in
10
     plain sight—that is, it was not a different color, underlined, italicized, or in any way visually
11
     distinct from surrounding text. Dkt. 98-2 ¶ 3, 98-3. A review of the User Portal’s coding reveals
12   that JUUL deliberately changed the default style of the hyperlink (i.e., bold and underlined) to
13   make it less conspicuous. Kennedy Decl. ¶ 3. Specifically, the text-decoration property of the
14   hyperlink was set to none, which removed the default underlining from the hyperlink, and the color
15   property was set to inherit, which ensured that the hyperlink would be the same color as
16   surrounding text, rather than the bright blue default color that is typical of hyperlinks. Id. And the
17   text size was set to small. Id. The end result was a hyperlink even less conspicuous than those that

18   have been rejected by other courts. Berkson, 97 F. Supp. 3d at 404 (finding that terms of use were

19   not made readily and obviously available to [the consumer] where the hyperlink to the ‘terms of

20   use’ was not in large font, all caps, or in bold and noting [b]y contrast, the ‘SIGN IN’ button is

21
     very user-friendly and obvious, appearing in all caps, in a clearly delineated box in both the upper
     right hand and the lower left hand corners of the homepage); Rushing v. Viacom Inc, 2018 U.S. Dist.
22
     LEXIS 176988, *6-7 (N.D. Cal. Oct. 15, 2018) (refusing to enforce arbitration clause inside
23
     browsewrap link website user was unlikely to see).
24
            The inconspicuousness of JUUL’s Terms hyperlink is compounded by the presence of the
25
     bolded and underlined phrase Forgot password? on the User Portal. Dkt. 98-2 ¶ 3, 98-3; see
26
     Cullinane v. Uber Techs., Inc., 893 F.3d 53 (1st Cir. 2018) (finding that a hyperlink was insufficiently
27
     conspicuous where the presence of other terms on the same screen with a similar or larger size,
28
     typeface, and with more noticeable attributes diminished the hyperlink’s capability to grab the
                                                     9
                 PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                           3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 16 of 32



1    user’s attention). The inconspicuousness of JUUL’s Terms hyperlink, both on its own and within

2    the context of the User Portal’s general design, thus forecloses the enforcement of the arbitration
     clause.
3
               The cases from the Second Circuit that JUUL cited confirm that JUUL failed to provide
4
     the requisite notice. In Meyer v. Uber Technologies, Inc., the hyperlink at issue was highlighted,
5
     underlined and the operative text appeared in all caps. 868 F.3d 66, 77-78 (2d Cir. 2017). In Fteja v.
6
     Facebook, the hyperlink was underlined, an indication that the phrase is a hyperlink, a phrase that is
7
     ‘usually highlighted or underlined.’ 841 F. Supp. 2d 829 (2d Cir. 2012) (citations omitted).
8
     Because conspicuous hyperlinks are an indispensable element of notice in online contracts under
9
     California law, see Nguyen, at 1177, JUUL’s efforts to conceal the hyperlink foreclose enforcement
10
     of the Terms.
11
               By August 2018, when Plaintiff Minas visited JUUL’s website, the text of hyperlink had
12   been changed to light blue, Dkt. 98-4, but was still too inconspicuous to put Minas on notice of the
13   Terms. The CSS file for this later version of the User Portal shows that the default underlining was
14   again removed from the hyperlink and that its color property was set to a shade of blue that is
15   lighter than the default color for a hyperlink. Kennedy Decl. ¶ 4. Given the light blue background
16   of the User Portal, JUUL’s color choice actually made the text less conspicuous than it had been
17   previously. Though color is an essential indicia of a hyperlink, courts typically refuse to enforce

18   terms presented through colored hyperlinks that are nevertheless inconspicuous. See Long, 245

19   Cal. App. 4th at 866 (2016) (rejecting as inconspicuous hyperlinked terms in light green text

20   against website’s lime green background); Applebaum v. Lyft, 263 F.Supp. 3d 454 (S.D.N.Y. June

21
     26, 2017) (finding light blue hyperlink insufficient to put users on notice where the hyperlink lacked
     ‘familiar indicia to inform consumers that there was in fact a hyperlink that should be clicked and
22
     that a contract should be reviewed, such as words to that effect, underlining, bolding,
23
     capitalization, italicization, or large font.’). The facts here compel the same result.
24
               C.      JUUL does not present its hyperlinked Disclosure on its website Transaction
25                     Screens.
26             In addition to conspicuous hyperlinks, Nguyen also requires browsewrap agreements to
27   sufficiently notify users that taking a specified action will demonstrate assent to the hyperlinked

28   terms. 763 F.3d at 1179. JUUL does not present its Disclosure on the Registration Screen. Because

                                                        10
                    PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                              3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 17 of 32



1    this Disclosure is not temporally or spatially coupled to the Registration Screen—or the Purchase

2    Screens—JUUL’s Disclosure fails under this essential element of the Nguyen analysis.
               When Plaintiffs passed through the User Portal to register new user accounts on the
3
     Registration Screen, or purchase products on the Purchasing Screens, they received no notice of
4
     JUUL’s Terms nor did they demonstrate assent to the Terms. JUUL insists that purchasers had
5
     already affirmatively assented to the disclosure on JUUL’s User Portal, (Mot. at 9), which states
6
     that [b]y registering…you agree to be bound by JUUL’s Terms & Conditions, and links to a
7
     document called JUUL Labs Terms of Service. Honig Decl. Exs. B, C (emphasis supplied).
8
     JUUL’s argument fails because no button on the User Portal registered a new user. Per JUUL’s Terms
9
     of Service, registration is not completed by clicking the User Portal’s Sign up button. Instead, the
10
     Terms require users to submit to an age verification check and provide their name, address, e-mail
11
     address, phone number and date of birth, all of which happens on the Registration Screen after a
12   user leaves the User Portal. Dkt. 98-5, 2-3. Thus, even if a user subjectively (and incorrectly)
13   believed that clicking Sign Up meant he was accepting JUUL’s Terms, he had not yet registered
14   and therefore could not yet accept the hyperlinked terms linked to the act of registration. JUUL, as
15   the designer of its website, knew that registering and purchasing all took place on different pages of
16   JUUL’s website, and it chose not to provide notices on those pages or a method to assent to the
17   Terms on those pages. JUUL’s argument is that a hyperlink on one webpage can create a contract

18   when a user clicks a button on a different webpage, but this argument has been repeatedly rejected.

19   See, e.g., Specht, 306 F.3d 17, 29-30 (2d Cir. 2002) (Sotomayor, J.) (applying California law and

20   refusing to enforce hyperlinked term that was off-screen when the user clicked the transactional

21
     button); Nguyen, 763 F.3d at 1179 (consumers cannot be expected to ferret out hyperlinks to terms
     and conditions to which they have no reason to suspect they will be bound, so the onus must be on
22
     website owners to put users on notice of the terms to which they wish to bind consumers); Sgouros
23
     v. Transunion Corp., 817 F.3d 1029, 1035 (7th Cir. 2015) (rejecting clickwrap agreement presented
24
     at beginning of transaction where the web pages on which [plaintiff] completed his purchases
25
     contained no clear statement that his purchase was subject to additional terms and conditions of
26
     sale.).
27
               The cases on which JUUL relies to argue that Plaintiffs assented to the Terms on JUUL’s
28
     User Portal eviscerate JUUL’s position. Consistent with Ninth Circuit guidance, each of JUUL’s
                                                    11
                  PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                            3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 18 of 32



1    cases involves a disclosure that conspicuously appears directly beneath the final transactional

2    button and admonish[es] users that by clicking a button to complete the transaction ‘you agree [to
     the] terms and conditions in the [agreement].’ Long, 245 Cal. App. 4th at 865 (citing Nguyen, 763
3
     F.3d at 1178 & fn. 1). For example, in Meyer, 868 F.3d 66, 78 (2d Cir. 2017), the notice of
4
     hyperlinked terms came on the final screen of the registration page, simultaneous[ ] to enrollment,
5
     and the notice was directly beneath the final Registration button, leading the Second Circuit to
6
     conclude that the notice was temporally and spatially coupled to the mechanism for manifesting
7
     assent to be bound—i.e., the final Register button.2 JUUL’s argument that its User Portal
8
     disclosure is temporally and spatially coupled to transactions that take place on other pages was
9
     recently rejected by the Second Circuit, which revisited the Meyer decision in Starke v. Squaretrade,
10
     913 F.3d 279 (2d Cir. 2019). There, the Second Circuit found that notice was insufficient because
11
     the ‘Terms & Conditions’ hyperlink was spatially decoupled from the transaction because it was
12   not provided near the portion of the Amazon purchase page actually requiring Starke’s attention
13   (that is, the Add to Cart button), or indeed anywhere on the purchase page. Starke, 913 F.3d at 294.
14   See also id. at 292 (noting that in Meyer, the hyperlinks to the Terms of Service appeared directly
15   below, i.e., were spatially coupled to the registration button, and the register button was
16   ‘temporally coupled’ with the hyperlink—i.e., the consumer was notified of the terms at the time of
17   sale.) (emphasis added).

18          Here, when Plaintiffs completed their registration, JUUL did not disclose that this action

19   would bind them to any contract terms (much less arbitration). In the absence of conspicuous on-

20   screen notice at the moment of the registration, there could be no r affirmative assent to JUUL’s

21
     2
       The same was true in other opinions approving of browsewrap agreements. See, e.g., Cordas v.
22
     Uber Technologies., Inc., 228 F. Supp. 3d at 988–89 (notice of terms linked near the same page
23   as the Done button user clicked to complete the sign-up process); Fteja v. Facebook, Inc., 841 F.
     Supp. 2d 829, 834-841 (S.D.N.Y. 2012) (where hyperlinked notice of terms appeared on the
24   final registration screen and indicated that user accepts terms by clicking Sign Up, court held
     notice was sufficient because user was informed of the consequences of his assenting click and
25   he was shown, immediately below, where to click to understand those consequences); Cairo,
     Inc. v. Crossmedia Servs., Inc., 2005 WL 756610, at *2, *3–5 (N.D. Cal. Apr. 1, 2005) (notice of
26
     terms appeared on every page of website); Swift v. Zynga Game Network, Inc., 805 F. Supp. 2d
27   904, 908, 911–12 (N.D. Cal. 2011) (notice providing that use of service manifested agreement to
     terms was presented the first time user accessed the service).
28

                                                       12
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 19 of 32



1    Terms. Id. See also Specht, 306 F.3d 17, 29-30 (2d Cir. 2002) (under California law, a consumer’s

2    clicking on a [] button does not communicate assent to contractual terms if the offer did not make
     clear to the consumer that clicking on the [] button would signify assent to those terms.). Thus, any
3
     subjective intent by JUUL to bind users to Terms not presented on JUUL’s Registration Screen is,
4
     at best, an offer that no reasonable person would recognize as a proposal.” Norcia, 2014 WL
5
     4652332, at *8 (N.D. Cal. 2014). Such offers “do[] not count.” Id.
6
                    1.      JUUL Does Not Provide Users With Sufficient, Further Notice
7                           of its Terms During or After Purchase.
8           JUUL’s notice was wholly inadequate to put purchasers on notice that they were agreeing

9    to arbitrate claims relating not only to the use of the JUUL website, but also to the purchase or use

10   of JUUL’s products, including purchases made in brick and mortar retail stores, which were

11   accompanied by no notice of JUUL’s arbitration clause. JUUL’s packaging, labeling, and in-the-

12   box paperwork, including JUUL’s warranty, made absolutely no reference to an arbitration clause
     or JUUL’s terms. And nothing in JUUL’s website Notice indicates that by using JUUL’s website,
13
     JUUL intends to wholly modify the contractual relationship set forth in the warranty documents.
14

15                          a)      JUUL provides no notice to online purchasers of its
                                    terms
16          Contracts to arbitrate may not be formed through stealth tactics. Norcia, 2014 U.S. Dist.
17   LEXIS 131893, at *21 (N.D. Cal. Sep. 18, 2014) (citing Windsor Mills, Inc. v. Collins & Aikman
18   Corp., 25 Cal. App. 3d 987, 992-93, 101 Cal. Rptr. 347 (1972) (an offeree, knowing that an offer has
19   been made to him but not knowing all of its terms, may be held to have accepted, by his conduct,

20   whatever terms the offer contains, but when the offeree does not know that a proposal has been

21   made to him this objective standard does not apply). Here, the only terms to which a reasonable

22   purchaser would expect to be bound are those contained in the purchase transaction documents.

23
     Yet the terms that JUUL asserts govern purchases (and all other aspects of its relationship with
     consumers) were neither present nor disclosed on the product pages of JUUL’s website, the
24
     Purchase Screens, or on or in the product’s packaging. This is a total failure of notice. See Starke,
25
     913 F.3d at 294 (2d Cir. 2019) (rejecting notice based on hyperlink decoupled from portion of the
26
     Amazon purchase page actually requiring Starke’s attention (that is, the ‘add to cart’ button)).
27
     Unsurprisingly, JUUL cites to no case upholding an arbitration clause that was not presented with
28
     the product itself or at the time of purchase. Courts attach great importance to the presence of
                                                       13
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 20 of 32



1    conspicuous notice in sales of goods. See Nicosia, 834 F.3d 220, 237 (2d Cir. 2016)) (Reasonable

2    minds [could] disagree whether notice on purchase screen stating that [b]y placing your order, you
     agree to Amazon.com’s . . . conditions of use sufficient to give rise to notice).
3

4                           b)      JUUL provides no notice to in-store purchasers of its
                                    terms.
5           Each Plaintiff brings claims that arise, wholly or in part, from the use of JUUL products
6    purchased from traditional brick and mortar retailers. Ahmad Decl. ¶¶ 3, 4; Masessa Decl. ¶¶ 2, 6;
7    Minas Decl. ¶¶ 2, 5; Roberts Decl. ¶¶ 3, 6; Viscomi Decl. ¶¶ 2, 4. Although JUUL’s website
8    Terms were not part of the contracts that governed these purchases, JUUL nevertheless asserts
9    that the Terms apply to all of Plaintiffs’ claims. This attempt to apply an online arbitration clause

10   to brick-and-mortar purchases represents an affront to reasonable consumer expectations and an

11   ineffective cure for JUUL's failure to provide notice of its Terms at the time of sale. See Norcia,

12   2014 WL 4652332, at *7 (California law bars contract formation through …stealth

13   tactics). Moreover, there is nothing in the Terms themselves to suggest that they apply to offline
     purchases.
14
            It is indisputable that JUUL provided no notice of the Terms through its in-store
15
     advertising, packaging, in-box inserts, or any other materials associated with Plaintiffs’’ brick-and-
16
     mortar purchases. Courts in this Circuit have held that, where an on-the-box or in-the-box
17
     arbitration disclosure is lacking, an electronic notice is wholly inadequate to remedy the failure. For
18
     example, in Norcia v. Samsung, this Court refused to enforce an arbitration clause in a
19
     smartphone’s product warranty, which was provided: (1) on Samsung’s website, (2) in a warranty
20
     booklet that came with the device, and (3) disclosed on the product’s packaging. No. 14-cv-00582-
21
     JD, 2014 U.S. Dist. LEXIS 131893, at *27 (N.D. Cal. Sep. 18, 2014).The court found that because
22
     the notices on and in Samsung’s packaging failed to put users on notice of arbitration and that the
23   web page is not sufficient by itself to constitute inquiry notice – among other things, it is an
24   additional step removed from the actual [document in the box], which the Court has already found
25   insufficient. Id. Even where an attempt at notice is made, courts hold contracts for the sale of
26   goods to different standards than contracts involving social media platforms or other online
27   services. For example, in In re Samsung Galaxy Smartphone Mktg. & Sales Practices Litig., 298 F.

28   Supp. 3d 1285, 1297 (N.D. Cal. 2018), the Court found that an on-the-box notice stating that

                                                        14
                  PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                            3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 21 of 32



1    Device purchase subject to additional Samsung terms and conditions was insufficient notice of an

2    arbitration clause in a pamphlet included in the box because the pamphlet, though titled Important
     Information with references to legal information, failed to list arbitration in the booklet’s numbered
3
     page labels. Id. at 1297 (citing Norcia v. Samsung, 845 F.3d at 1282 (9th Cir. 2017); see also Dang v.
4
     Samsung Elecs. Co., 673 F. App’x 779 (9th Cir. 2017). Where, as here, there is no evidence that
5
     offline consumers received any notice of the manufacturer’s terms at the time of purchase, the case
6
     against arbitrability is all the more compelling.
7
             Even if Plaintiffs read JUUL’s website Terms (which they did not), there was nothing in
8
     the arbitration agreement that would lead a reasonable consumer to believe that it also applied to
9
     activities taking place entirely offline (i.e., purchases in retail stores). Unsurprisingly, JUUL cites
10
     to no case in which a court has enforced an online arbitration clause against an offline purchaser.
11
     Indeed, insofar as the cases JUUL cites deal with agreements arising from the use of online
12   services, these authorities undermine JUUL's argument for enforcement of the arbitration clause
13   against purchasers of goods from brick-and-mortar retailers. See Meyer, 868 F.3d 66 (2d Cir. 2017)
14   (agreement arising from use of online car-sharing application); Cordas, 228 F.Supp. 3d 985 (N.D.
15   Cal. 2017) (same); Fteja, 841 F. Supp. 2d 829, 834-841 (S.D.N.Y. 2012) (forum selection clause
16   arising from use of social media platform); Swift, 805 F. Supp. 2d 904, 908, 911–12 (N.D. Cal.
17   2011) (agreement arising from use of online gaming platform).

18                  2.      JUUL Does Not Provide Evidence that Plaintiff Ahmad Agreed
19                          to JUUL’s Terms and Conditions.
            While the Declaration of Jake Honig states that [JUUL] accounts have been created and
20
     registered on behalf of David Masessa, Ron Minas, Jack Roberts, and Michael Viscomi, it nowhere
21
     affirmatively states and offers no evidence that Ahmad ever created and registered such an account
22
     or that he ever agreed to JUUL’s Terms of Service. Thus JUUL has failed to meet its burden of
23
     providing the existence of an agreement with Ahmad. See, Mitchell, No. 16-cv-04674-JD, 2017 U.S.
24
     Dist. LEXIS 79064, at *1; Comb v. Paypal, Inc., 218 F. Supp. 2d 1165, 1171-72 (N.D. Cal. 2002) (the
25
     FAA require[s] production of a record that the parties have entered into an agreement and
26
     evidence of the terms and conditions contained in such agreement.); Par-Knight Mills, Inc. v.
27
     Stockbridge Fabrics Co., 636 F.2d 51, 54 n.9 (3d Cir. 1980) (party seeking to compel arbitration bears
28   an initial summary-judgment like burden of establishing that it is entitled to arbitration). JUUL’s
                                                         15
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 22 of 32



1    decision to withhold Transaction Screen documents also amounts to a willful failure to meet its

2    burden.
                     3.      Plaintiffs Ahmad and Roberts, as Minors, Lacked Capacity to
3                            Enter Into Any Agreements with JUUL and Any Such
                             Agreements Have Been Properly Disaffirmed.
4
             Even if Plaintiffs entered an enforceable contract with JUUL, the arbitration agreement in
5
     the Terms of Service is unenforceable against Plaintiffs Ahmad and Roberts because they were
6
     minors at the time of the alleged contract formation and lacked the capacity to agree to the Terms
7
     of Service. If the contract is enforceable against them, they disaffirm it.
8
             California law defines minors as all persons under eighteen, Cal. Fam. Code § 6500, and
9
     restricts minors from entering into certain contracts, including a contract relating to any personal
10
     property not in the immediate possession or control of the minor. Cal. Fam. Code § 6701(c). Such
11   a contract is void ab initio and no act of disaffirmance is required to avoid it. E.K.D. ex rel. Dawes v.
12   Facebook, Inc., 885 F.Supp.2d 894 (S.D.Ill. 2012) (citing Burnand v. Irigoyen, 30 Cal.2d 861, 186
13   P.2d 417 (1947)). Ahmad was under the age of eighteen on February 27, 2018 when he purchased a
14   JUUL Basic Kit from the JUUL website. Ahmad Decl. ¶ 4. Roberts was also under the age of
15   eighteen both when he registered an account with JUUL on November 2017 and when he later

16   accessed his account on March 25, 2018. Roberts Decl. ¶¶ 2, 3, 6. Pursuant to Cal. Fam. Code §

17   6701(c), no contract was created between Ahmad or Roberts and JUUL, and neither is subject to

18   JUUL’s Terms of Service and any possibly enforceable arbitration provision those Terms may

19   have contained.
             Even if this Court were to find that a contract was created between Ahmad and JUUL
20
     and/or Roberts and JUUL, each has the right to disaffirm this contract, rendering it void. See I.B.
21
     ex rel. Fife v. Facebook, Inc., 905 F. Supp. 2d 989 (N.D. Cal. 2012) (Under California law, a minor
22
     may disaffirm all obligations under a contract, even for services previously rendered, without restoring
23
     consideration or the value of services rendered to the other party.) (citation omitted) California
24
     Family Code section 6700 provides that, except for contracts void under section 6701, a minor may
25
     make a contract in the same manner as an adult, subject to the power of disaffirmance provided by
26
     section 6710. California law permits a minor to disaffirm a contract during minority or within a
27
     reasonable time after reaching majority. Cal. Fam. Code § 6710 (Except as otherwise provided by
28
     statute, a contract of a minor may be disaffirmed by the minor before majority or within a
                                                        16
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 23 of 32



1    reasonable time afterwards or, in case of the minor’s death within that period, by the minor’s heirs

2    or personal representative.). California courts recognize that sound policy considerations support
     this provision. Berg v. Traylor, 148 Cal.App.4th 809, 818, 56 Cal.Rptr.3d 140 (2007). As explained
3
     by the Court:
4

5           The law shields minors from their lack of judgment and experience and under
            certain conditions vests in them the right to disaffirm their contracts. Although in
6           many instances such disaffirmance may be a hardship upon those who deal with an
            infant, the right to avoid his contracts is conferred by law upon a minor for his
7
            protection against his own improvidence and the designs of others. It is the policy
8           of the law to protect a minor against himself and his indiscretions and immaturity
            as well as against the machinations of other people and to discourage adults from
9           contracting with an infant. Any loss occasioned by the disaffirmance of a minor’s
            contract might have been avoided by declining to enter into the contract.
10
            Id. (quoting Niemann v. Deverich, 98 Cal.App.2d 787, 793, 221 P.2d 178 (1950) (internal
11
     quotation marks omitted)). Simply stated, one who provides a minor with goods and services does
12
     so at her own risk. Id. (citing Goldberg v. Superior Court, 23 Cal.App.4th 1378, 1382–1383, 28
13
     Cal.Rptr.2d 613 (1994)).
14
            Ahmad and Roberts have disaffirmed any contract with JUUL, rendering those contracts
15
     void. Ahmad Decl. ¶ 10; Roberts Decl. ¶ 12. Contracts made by a minor may be avoided by any act
16
     or declaration disclosing an unequivocal intent to repudiate its binding force and effect. Spencer v.
17   Collins, 156 Cal. 298, 303 (Cal.1909). Express notice to the other party is unnecessary. Berg, 148
18   Cal. App. 4th at 820 (citing Celli v. Sports Car Club of America, Inc., 29 Cal. App. 3d 511, 517
19   (1972)). Disaffirmation by a minor rescinds the entire contract, rendering it a nullity. Scollan v.
20   Gov’t Employees Ins. Co., 222 Cal.App.2d 181, 183–84 (1963). An action for disaffirmation is one in
21   equity, governed in many respects by the rules relating to rescission of contracts, and the trial court

22   is vested with a broad discretion to see that equity is done. Le Baron v. Berryessa Cattle Co., 78

23   Cal.App. 536, 548 (1926). Ahmad and Roberts have properly disaffirmed any contract they may

24   have entered into with JUUL and their claims cannot be subject to arbitration. Ahmad Decl. ¶ 10;

25   Roberts Decl. ¶ 12.

26

27

28

                                                       17
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 24 of 32


                       4.    JUUL’s Notice Disclosure Did Not Appear on the Screen of
1                            Plaintiff Minas’ iPhone 5 When He Allegedly Assented to
2
                             JUUL’s Terms.
             Where courts have enforced online browsewrap agreements, the hyperlink to the website's
3
     terms, at the very least, appeared on screen. In contrast, on the date Ron Minas is alleged to have
4
     agreed to JUUL's arbitration clause, JUUL's Terms hyperlink was simply not in view. As Minas
5
     did not see JUUL's Terms hyperlink, he was not on notice of the arbitration clause and did not
6
     agree to it.
7
             When Plaintiff Ron Minas reached JUUL’s User Portal on August 4, 2018, the hyperlinked
8
     terms disclosure did not appear on the screen of his iPhone 5. Minas Decl. ¶ 6. Rather, the very
9
     bottom part of the log-in page, which included the hyperlinked disclosure, was submerged and thus
10
     only viewable if Minas scrolled down, which he did not do. Id. There was no message on the page
11   informing Minas to scroll down and he did not need to scroll down in order to progress past the
12   User Portal. Id. Furthermore, even if Minas had scrolled down, he would not have received notice
13   of JUUL’s terms, because as soon as he tapped the blank field to enter his e-mail, a digital keyboard
14   popped up, covering the the bottom part of his screen, including the Terms hyperlink. Id. This
15   digital keyboard remained on screen while Minas entered his e-mail and password, and then clicked

16   Sign Up. Id. Accordingly, JUUL’s Terms hyperlink did not appear on the screen of Plaintiff

17   Minas’ iPhone even momentarily while he was using the User Portal. Thus, JUUL cannot credibly

18   argue that it provided a reasonably conspicuous notice its terms as required by Nguyen. See McKee

19   v. Audible, Inc., 2017 U.S. Dist. LEXIS 21739 (C.D. Cal. 2017) (finding user was not put on notice
     where a pop up screen immediately obscured a website’s terms disclosure from view as soon as the
20
     user began to enter the information the site requested). Because Plaintiff Minas did not have any
21
     notice of JUUL’s Terms of Service, Minas could not have agreed to them. At a minimum, the
22
     facts Plaintiff Minas alleges create a genuine issue of fact concerning the formation of the
23
     agreement, which in turn requires denial of JUUL’s attempt to force him to arbitrate his claims.
24
     Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991) (quoting
25
     Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d Cir. 1980)).
26

27

28

                                                        18
                    PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                              3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 25 of 32


                    5.      JUUL’s Website Does Not Put Users Seeking Warranty
1                           Service, Such as Plaintiffs Minas and Viscomi, on Notice of its
2
                            Terms.
                    JUUL’s website failed to put consumers seeking warranty service, such as Plaintiffs
3
     Minas and Viscomi, on notice of its arbitration clause. JUUL’s warranty page informs consumers
4
     that, to obtain either service or replacement, they should register their JUUL devices. Dkt. 98-6.
5
     When a user clicks the underlined word register on JUUL’s warranty page, he is taken to the User
6
     Portal, where JUUL’s terms disclosure states that the user agrees to JUUL’s terms [b]y registering
7
     with JUUL. The similarity in language between the warranty and the terms disclosure would lead a
8
     reasonable consumer to conclude that registering refers to device registration, not account
9
     registration. See Friedman v. Guthy-Renker, No. 2:14-cv-06009-ODW(AGRx), 2015 U.S. Dist.
10
     LEXIS 24307 (C.D. Cal. Feb. 27, 2015) (finding no notice where a reasonable consumer could
11   believe that the phrase Agree to terms next to a checkbox referred to terms of a credit card
12   authorization and not the Terms & Conditions that appeared in an adjacent hyperlink). As such, a
13   reasonable user would think that the Terms referenced in the disclosure are the warranty itself or,
14   in any event, terms that fall within the scope of the warranty. Thus, even if Minas and Viscomi had
15   seen the hyperlink to JUUL’s Terms (which they did not), they would not have been put on notice

16   of a clause that required them to arbitrate claims outside the scope of warranty they sought to

17   enforce. See also Norcia, 845 F.3d 1279, 1289 (9th Cir. 2017) (refusing to enforce an arbitration

18   clause in a warranty booklet where no reasonable person would be on notice that it contained a

19   freestanding [arbitration] obligation outside the scope of the warranty).; Starke v. Squaretrade, 913
     F.3d 279 (2d Cir. 2019) (refusing to enforce arbitration clause that was only presented to consumer
20
     after the purchase had been completed.)5
21

22
     5
       A consumer who wants to make a claim under JUUL’s limited warranty must first register an
23   account at JUUL’s website, a process that entails, or so JUUL asserts, agreeing to JUUL’s
24   Terms of Service, including its arbitration clause. This is problematic for reasons that go beyond
     notice. First, the registration requirement effectively smuggles JUUL’s arbitration clause into
25   the warranty in clear violation of the one document rule of the Magnuson Moss Warranty Act.
     See Cunningham v. Fleetwood Homes of Georgia, Inc., 253 F.3d 611 (11th Cir. 2001) (refusing to
26   enforce an arbitration clause that appeared in sales contract but was not included in warranty
27   document itself). Second, the registration requirement is a limitation on the warranty that is
     unenforceable if not presented at the time of purchase. See LWT, Inc. v. Childers, 19 F.3d 539,
28

                                                      19
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 26 of 32


                    6.      Plaintiffs Roberts and Masessa, as Returning Users to
1                           JUUL.com, Never Agreed to JUUL’s Terms and Conditions.
2           Plaintiffs Masessa and Roberts registered JUUL accounts in 2015 and 2017, respectively.
3    JUUL does not argue that these Plaintiffs agreed to JUUL’s Terms of Service or to arbitrate their
4    claims when they registered. Instead, JUUL wrongly asserts that when they logged in to their

5    accounts in 2018, Masessa and Roberts agreed to the Terms of Service, even though they were

6    never prompted to re-register subject to the Terms or assent to the Terms. First, there is nothing

7    in the arbitration agreement that discloses that it retroactively applies to purchases made by the
     user before the effective date of the Terms. Therefore, at a minimum, Masessa and Roberts did not
8
     agree to arbitration for any claims they have for purchases prior to the dates they are alleged to
9
     have agreed to JUUL’s Terms.
10
            Second, as returning users, Plaintiffs logged in to their accounts using the Log In button and
11
     accompanying text fields above it, where there was no hyperlink to, or disclosure of, JUUL’s
12
     Terms of Service. The disclaimer on the User Portal does not provide that by using JUUL’s
13
     website, users agree to the Terms, but instead, that by registering an account on JUUL’s website,
14
     users agree to the Terms. Neither Masessa nor Roberts registered an account online during the
15
     effective date of the Terms. Courts have found that users were not put on notice where a disclosure
16
     states that a certain act manifests agreement to terms, but the user does not perform that act. For
17   example, in McKee v. Audible, Inc., 2017 U.S. Dist. LEXIS 21739 (C.D. Cal. 2017), a website alleged
18   that the Plaintiff agreed to arbitration by clicking a Start Now above a terms disclosure that read by
19   completing your purchase, you agree to [Defendant’s] Conditions of Use. Id. at *2. The Court
20   found it significant that clicking the ‘Start Now’ button did not make a purchase, and that Plaintiff
21
     541 (10th Cir. 1994)([s]ince the Code requirements regarding disclaimer are imposed for the
22   purpose of protecting a buyer from unexpected and unbargained surprises, a limitation or
     disclaimer of warranties will be given effect only if it formed part of the basis of the bargain when
23
     the sales contract was entered into. (footnotes omitted). Finally, by requiring users to register
24   accounts before they could receive warranty service, JUUL essentially refused to perform its
     existing obligations under one agreement (i.e. the warranty) unless users agreed to enter into a
25   subsequent agreement (i.e., JUUL’s Terms). This is a classic hold-up situation that forecloses
     enforcement of the second agreement. See Alaska Packers Asso. v Domencio, 117 F. 99 r (9th Cir.
26
     1902) (A promise by a party to do what he is bound in law to do is…is the same as no
27   consideration at all, and is merely void).

28

                                                       20
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 27 of 32



1    did not make a purchase on the date he was alleged to have agreed to [Defendant’s] terms. Id. at

2    *12. Thus, even if the disclosure provided notice that ‘making a purchase’ would bind the Plaintiff
     to a contract, it fail[ed] to provide notice that selecting the Start Now button . . . bound him to
3
     anything. Id. Here, the dispositive fact is indisputable: Plaintiffs did not register accounts on the
4
     dates they are alleged to have agreed to JUUL’ terms, they only logged in. Therefore, following the
5
     reasoning in McKee, even if JUUL’s disclosure provided notice that registering would bind
6
     Plaintiffs to a contract, it failed to provide notice that logging in bound them to anything. Id.
7
             But even if the disclaimer at the bottom of the User Portal could be interpreted as meaning
8
     that the user assented to the terms each and every time they created and/or logged into their online
9
     accounts as JUUL asserts, JUUL failed to sufficiently notify users such as Masessa and Roberts of
10
     this. The largest and most-prominent elements of JUUL’s Sign In page were the two headings, Log
11
     In and New To JUUL? Sign In, which directed returning users to the top half of the page and new
12   users to the bottom half. Dkt. 98-3. The top half of the page had everything returning users needed
13   to access their accounts: interactive fields for e-mails and passwords, a Forgot password? hyperlink
14   and a Log In button. Id. The bottom half of the page, as its heading suggests, was relevant only to
15   those who were New to JUUL. Id. As returning users, Plaintiffs had no reason—and no duty—to
16   search far flung corners of the webpage for terms that might bind them. See Nguyen 763 F.3d at 1176
17   (courts routinely find notice lacking [w]here the link to a website’s terms of use is buried at the

18   bottom of the page or tucked away in obscure corners of the website where users are unlikely to see

19   it); Starke, 913 F.3d at 294 (finding user was not put on notice where hyperlink to terms was

20   spatially decoupled from the transaction because it was not provided near the portion of the

21
     [webpage] actually requiring [user’s] attention . . . .).
             For all returning users, JUUL’s Disclosure—at the very bottom of the screen— was in the
22
     least conspicuous location on JUUL’s sign-in page.6 To find JUUL’s disclosure, a returning user
23

24
     6
      JUUL misleadingly claims that the Disclosure is immediately below the ‘Log In’ and ‘Sign Up’
25   buttons. While it is trivially true that the Disclosure is below everything else on the screen - Log
     In button included - the word below itself only indicates relative position, not proximity. And the
26
     assertion that the Disclosure is immediately (def: with no intervening objects or space between)
27   below the Log In button is plainly false. JUUL’s Disclosure is immediately below the Sign Up
     button, and only the Sign Up button. The Log In button is half a page away, in a different section
28

                                                         21
                 PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                           3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 28 of 32



1    would have needed to (1) remove his attention from the fields he must complete to log in, (2) look

2    below the Forgot password? hyperlink, (3) continue below the Log In button (the only relevant
     button for returning users), (4) look below the email and password fields for new users, and (5)
3
     continue past the Sign Up button for new users. Only then would the user see a small-print
4
     disclosure containing an invisible hyperlink that clearly addresses only new users. In Long, the
5
     California Court of Appeals held that a website failed to put users on notice of its terms under
6
     almost identical circumstances. 245 Cal. App. 4th at 866 (2016) (refusing to enforce a website’s
7
     arbitration clause where, to find a Terms of Use hyperlink…a consumer placing an order must (1)
8
     remove his attention from the fields in which he is asked to enter his information; (2) look below
9
     the buttons he must click to proceed with the order; (3) look even further below a … logo and
10
     notification … which itself includes a hyperlink; (4) look still further below a thick dark green bar
11
     with a hyperlink for SITE FEEDBACK; and (5) finally find the TERMS OF USE hyperlink
12   situated to the right of another hyperlink for the website’s PRIVACY POLICY, both of which
13   appear in the same font and light green typeface that…could blend in with the website’s lime green
14   background.). The facts here compel the same result.
15          D.      Plaintiffs Ahmad and Roberts’ Claims Against JUUL Accrued Before They
                    Visited the JUUL Website or Allegedly Agreed to the Terms.
16
            Plaintiffs’ claims in the Complaint all accrued from the moment they first tried JUUL
17
     products, and thus prior to the dates that JUUL alleges them to have agreed to its Terms, including
18
     the arbitration clause. MTD, 5-6; Ahmad Decl. ¶¶ 3, 4; Masessa Decl. ¶¶ 2, 6; Minas Decl. ¶¶ 2,
19
     5; Roberts Decl. ¶¶ 3, 6; Viscomi Decl. ¶¶ 2, 4 Even if the arbitration clause applied to all of the
20
     purchases Plaintiffs made after they allegedly agreed to JUUL’s Terms (including those purchases
21
     made on the JUUL website and purchases in brick and mortar retail stores), there is nothing in the
22
     arbitration clause that would lead a reasonable consumer to believe that it also retroactively applied
23   to purchases that took place before Plaintiffs agreed to the Terms. As Plaintiffs cannot be said to
24   have accepted the Terms of Service when their claims arose, the arbitration provision cannot be
25   imposed on them. State Farm Gen. Ins. Co. v. Watts Regulator Co., 17 Cal. App. 5th 1093, 1100
26

27   of the screen, i.e., not spatially coupled with the Disclosure. JUUL’s assertion to the contrary is a
     naked attempt to accomplish with language what it has failed to accomplish with web design.
28

                                                       22
                 PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                           3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 29 of 32



1    (2017) (The ‘critical point in time,’ in determining whether an arbitration agreement applies to

2    claims, ‘is when the claims accrued, not when the [plaintiff] filed his or her judicial complaint.’)
     (citing Avery v. Integrated Healthcare Holdings, Inc., 218 Cal. App. 4th 50, 62 (2013); Peleg v. Neiman
3
     Marcus Grp., Inc., 204 Cal. App. 4th 1425, 1458 (2012) (To interpret the arbitration clause to apply
4
     retroactively would cause [the employee] to forego her vested right to litigate an accrued claim.).
5
            E.        The Arbitration Agreement is Unenforceable Under Generally Applicable
6
                      Contract Defenses.
7           Even if a valid agreement to arbitrate were formed, the final clause of section 2 of the
8    FAA, called the savings clause, provides that arbitration agreements can be invalidated by
9    ‘generally applicable contract defenses, such as fraud, duress, or unconscionability, which the

10   Court must also assess under state law. Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425,

11   431 (9th Cir. 2015) (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)).

12   JUUL’s Terms provide that California law governs all issues of contract formation and

13   interpretation, without regard to conflict of laws principles. ECF 98-5 at ¶ 16. Applying
     California law, and as explained in more detail below, JUUL’s arbitration agreement is invalid,
14
     and therefore unenforceable, because Plaintiffs entered the agreement under duress. Further, to
15
     the extent the agreement includes a public injunctive relief waiver, that provision is
16
     unenforceable.
17
                      1.    Any Agreements between JUUL and Plaintiffs Should Be Set
18                          Aside for Fraud, Duress, and Undue Influence.
            An agreement otherwise valid may be set aside for fraud, duress, or upon other grounds
19
     invalidating the free consent of a contracting party. Rehbock v. Reservoir Hill Gasoline Co. (App. 2
20
     Dist. 1936) 14 Cal.App.2d 233, 57 P.2d 1357. Here, any agreement between JUUL and Plaintiffs
21
     was obtained through fraud, duress, and undue influence and must be set aside.
22
            California Civil Code section 1567 provides that an apparent consent to an agreement is not
23
     valid when obtained through duress. Duress generally exists whenever one is induced by the
24
     unlawful act of another to make a contract or perform some other act under circumstances that
25
     deprive him or her of the exercise of free will. Lewis v. Fahn,113 Cal.App.2d 95, 98 (1952). The loss of
26
     free will may be caused by a broad range of economic, physical, and emotional circumstances. See
27
     Brown v. Pierce, 74 U.S. 205, 207 (1868) (recognizing a deed procured through physical threats may
28   be avoided for duress); In re Marriage of Baltins, 212 Cal.App.3d 66 (Cal. App. 1989). (finding
                                                       23
                 PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                           3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 30 of 32



1    duress where wife in a distraught and weakened psychological condition was coerced to give

2    apparent consent to husband’s contract to dissolve marriage); Johnson v. Int’l Bus. Machines Corp.,
     891 F. Supp. 522, 528 (N.D. Cal. 1995) (recognizing theories of economic duress);
3
            JUUL’s infliction of addiction is a coercive act that deprived Plaintiffs’ of the exercise of
4
     free will. JUUL’s novel formulation of powerful nicotine salts invades the brain and causes long-
5
     lasting changes that induce addiction, particularly in minors. Plaintiffs have alleged the tremendous
6
     lengths they have gone to get their JUUL fix. See Dkt. 82-2. The addiction invalidates the free
7
     consent of the addicted, including Plaintiffs and the Class.
8
            JUUL’s agreements should also be voided because Plaintiffs and the Class were induced by
9
     fraud and undue influence. See Turner v. Turner 167 Cal. App. 2d 636, (C App. 1959) (free consent
10
     is an indispensable element of every transaction, and there is no real or free consent when it is
11
     obtained through fraud). Plaintiffs have alleged in great detail the scope and mechanisms of
12   JUUL’s fraud. Dkt. 82 at 89. Odorizzi v. Bloomfield School Dist., 54 Cal.Rptr. 533 (Cal. App. 1966)
13   (describing undue influence where persuasion tends to be coercive in nature and overcomes the
14   will without convincing the judgment); Webb v. Saunders, 79 Cal.App.2d 863, (Cal. App. 1947)
15   (whereby the will of the person is overborne and he is induced to do or forbear to do an act which
16   he would not do).
17          Addiction is the very loss of free will. JUUL has inflicted a bio-behavioral disease described

18   by uncontrollable, compulsive behavior despite negative consequences, on a great and increasing

19   number of Americans, including minors. JUUL’s founders, inspired by the tobacco industry,

20   deliberately sought to design a substance as addictive as possible to deprive consumers of free will.

21
     Dkt. 82-9. Thus, any agreements these individuals may have entered into were a product of duress,
     undue influence and fraud.
22
                    2.      A Public Injunctive Relief Waiver is Unenforceable.
23
            Under California law, any arbitration agreement that prevents the award of public
24
     injunctive relief in any forum is unenforceable. See, McGill v. Citibank, N.A., 2 Cal. 5th 945, 961
25
     (2017) (insofar as the arbitration provision here purports to waive McGill’s right to request in any
26
     forum such public injunctive relief, it is invalid and unenforceable under California law). That
27
     includes contracts that compel all claims to arbitration, yet allow only pursuit of individual relief
28
     (solely on behalf of oneself) in that forum. See id.; Blair v. Rent-A-Ctr., Inc., Case No. 17-cv-02335-
                                                        24
                PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                          3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 31 of 32



1    WHA, 2017 U.S. Dist. LEXIS 163979, 2017 WL 4805577, at *5 (N.D. Cal. Oct. 25, 2017) (the

2    arbitrator was prohibited from ‘award[ing] relief that would affect RAC account holders other than
     [the customer]’); Roberts v. AT&T Mobility LLC, Case No. 15-cv-03418-EMC, 2018 U.S. Dist.
3
     LEXIS 42235, 2018 WL 1317346, at *4 (N.D. Cal. Mar. 14, 2018) (arbitrator was prohibited from
4
     awarding relief for or against anyone who was not a party to arbitration); McArdle v. AT&T Mobility
5
     LLC, Case No. 09-cv-01117-CW, 2017 U.S. Dist. LEXIS 162751, 2017 WL 4354998, at *1 (N.D.
6
     Cal. Oct. 2, 2017) (The arbitrator may award declaratory or injunctive relief only in favor of the
7
     individual party seeking relief and only to the extent necessary to provide relief warranted by that
8
     party’s individual claim.). To the extent that the following language in the Class Action/Jury Trial
9
     Waiver paragraph of the Terms of Service could be interpreted as a public injunctive relief waiver,
10
     it is invalid:
11
                      With respect to all persons and entities, regardless of whether they
12                    have obtained or used the Website or JUUL Labs Products or
                      services for personal, commercial or other purposes, all claims
13                    must be brought in the parties’ individual capacity, and not as
14                    a plaintiff or class member in any purported class action,
                      collective action, private attorney general action or other
15                    representative proceeding. This waiver applies to class
                      arbitration, and, unless we agree otherwise, the arbitrator may not
16                    consolidate more than one person’s claims. You agree that, by
                      entering into this agreement, you and JUUL Labs are each
17
                      waiving the right to a trial by jury or to participate in a class
18                    action, collective action, private attorney general action, or
                      other representative proceeding of any kind.
19
     Dkt. 98-5, pg. 11 (emphasis supplied). See, e.g.,Dornaus v. Best Buy Co., Inc., No. 18-cv-04085-
20   PJH, 2019 U.S.Dist.LEXIS 24522, at *9-10 (N.D.Cal. Feb. 14, 2019), (finding unenforceable
21   and severing the following: The arbitrator has no authority to arbitrate any claim on a class or
22   representative basis and may award relief only on an individual basis.).
23   IV.      CONCLUSION

24            For the reasons set forth above, Plaintiffs respectfully request that JUUL’s motion to

25   compel arbitration be denied in its entirety.

26

27

28

                                                       25
                  PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                            3:18-CV-02249-WHO
     Case 3:18-cv-02499-WHO Document 109 Filed 04/30/19 Page 32 of 32



1

2

3
          Dated: April 30, 2019                 MIGLIACCIO & RATHOD LLP
4

5                                               /s/ Esfand Nafisi /
                                                Nicholas Migliaccio, admitted pro hac vice
6                                               Jason Rathod, admitted pro hac vice
                                                Esfand Nafisi (State Bar No. 320119)
7                                               412 H Street NE, Suite 302
                                                Washington, D.C. 20002
8
                                                GUTRIDE SAFIER LLP
9                                               Adam J. Gutride,
                                                Seth A. Safier,
10                                              Marie A. McCrary
                                                Anthony J. Patek (State Bar No. 228964)
11                                              100 Pine Street, Suite 1250
                                                San Francisco, California 94111
12
                                                Matthew T. McCrary, admitted pro hac vice
13                                              265 Franklin St, Suite 1702
                                                Boston, MA 02110
14
                                                BERGER MONTAGUE, P.C.
15                                              Sherrie R. Savett, admitted pro hac vice
                                                Russell D. Paul, admitted pro hac vice
16                                              Neil Makhija, admitted pro hac vice
                                                1818 Market Street, Suite 3600
17                                              Philadelphia, PA 19103
                                                Tel.: (215) 875-3000
18                                              Fax: (215) 875-4604
                                                Email: ssavett@bm.net
19                                              Email: rpaul@bm.net
                                                Email: nmakhija@bm.net
20
                                                ZIMMERMAN LAW OFFICES, P.C.
21                                              Thomas Zimmerman, admitted pro hac vice
                                                77 W. Washington Street, Suite 1220
22                                              Chicago, Illinois 60602
                                                Tel: (312) 440-0020
23                                              Fax: (312) 440-4180
                                                Email: tom@attorneyzim.com
24
                                                Attorney for Hasnat Ahmad
25
                                                Attorneys for Plaintiffs
26

27

28

                                           26
             PLAINTIFFS’OPPOSITION TO DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                       3:18-CV-02249-WHO
